Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 8/19/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,833,937. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims have been slightly broadened but have substantially the same claim scope as the patented claims as illustrated below.
Claim 1 of the ‘937 patent
Claim 1 of the instant application
A server comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: obtaining a policy for maintaining a service; parsing the policy to extract a first object; querying for a second object based on the first object; based on the first object and the second object, determining workload variables exposed by the first object and the second object; and annotating knowledge graph model of the service based on the first object, the second object, and the workload variables.	
An apparatus comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: obtaining a policy for maintaining a service; parsing the policy to extract a first object; querying for a second object based on the first object; determining workload variables exposed by the first object and the second object; and annotating knowledge graph model of the service based on the first object, the second object, and the workload variables.


Requests under 37 CFR 1.46(c)(2) to change the applicant were filed 10/4/2021, 10/6/2021, and 11/18/2021. The Statements Under 37 CFR 3.73(c) filed with the requests to change the applicant, do not reflect a change in ownership from the originally named applicant, AT&T Intellectual Property I, L.P. (“AT&T”) by virtue of an assignment to the University of Utah Research Foundation (“the University”).  Instead, the cited assignment documents reflect that AT&T has assignment from two of the four inventors who are named in the application, and the University has assignment from the other two inventors who are named in the application.
To be named as the sole applicant, the 37 CFR 1.46 party must have assignment or obligation of assignment from all named inventors (or petition to show sufficient proprietary interest, per 37 CFR 1.46(b)(2)), and any request to change the applicant under 37 CFR 1.46(c)(2) must demonstrate evidence of a chain of title from the applicant of record to the new party.  Where a partial assignee was not properly named as a co-applicant in an application, the correct mechanism to attempt to correct the applicant is a petition under 37 CFR 1.182. Since no petition under 37 CFR 1.182 to add the missing applicant was filed, the requests to change the applicant filed 10/4/2021, 10/6/2021 and 11/18/2021 were not proper and could not be accepted.
In light of the information of record, specifically the Statements Under 37 CFR 3.73(c), it is unclear how the Terminal Disclaimer filed 8/3/2021 that states “The applicant, AT&T Intellectual Property I., L.P., owner of 100% of the interest in the instant application” is correct to obviate the double patenting rejection made in the Office action mailed 5/12/2021. Accordingly, the double patenting rejection is hereby reinstated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445